Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include an automated warehouse, comprising:
at least one main path,
a plurality of secondary paths transversal to the at least one main path with a plurality of storage stations arranged along the secondary paths;
at least one main vehicle with electric traction, movable along the at least one main path;
at least one auxiliary vehicle with electric traction powered by a battery and/or supercapacitor, movable along the secondary paths and transportable by the at least one main vehicle;
at least one access point at a fixed position in the automated warehouse;
each main vehicle and auxiliary vehicle having installed:
a wireless device configured to receive and send wireless signals; and
a respective control unit associated with safety modules including a respective safety-certified watchdog timer and a respective counter;
wherein the wireless device on each vehicle is configured to send, directly or indirectly to the at least one access point, at predetermined time intervals, a check signal containing a value of the counter of the vehicle transmitting said check signal;
the at least one access point is set to send to the wireless devices signals in response to received check signals;
each time a response signal is received by a wireless device, the respective counter is incremented or decremented and the respective safety-certified watchdog timer starts measuring time from when the value of the respective counter differs from the value received via the check signal;
each control unit being set to de-energize a respective vehicle upon detection, via the respective safety-certified watchdog timer, that a time longer than a predetermined time has elapsed.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 19, 2022